United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2318
                                  ___________

Larry Darnell Keeper,                      *
                                           *
            Appellant,                     *
                                           *
      v.                                   *
                                           *
Carol E. Jackson, Chief Judge of the       *
United States District Court for the       *
Eastern District of Missouri; Thomas       *
J. Mehan, Assistant United States          *
Attorney for the Eastern District of       *
Missouri; James E. Martin, Assistant       *   Appeal from the United States
United States Attorney for the Eastern     *   District Court for the
District of Missouri; Michael E. Gans,     *   Eastern District of Missouri.
Clerk of Court of the United States        *
Court of Appeals for the Eighth Circuit;   *   [UNPUBLISHED]
Judge Shepherd, Judge of the United        *
States Court of Appeals for the Eighth     *
Circuit; Judge Smith, Judge of the         *
United States Court of Appeals for the     *
Eighth Circuit; Judge Bye, Judge of the    *
United States Court of Appeals for the     *
Eighth Circuit; Judge Colloton, Judge      *
of the United States Court of Appeals      *
for the Eighth Circuit; Judge Arnold,      *
Judge of the United States Court of        *
Appeals for the Eighth Circuit; Judge      *
Fagg, Judge of the United States Court     *
of Appeals for the Eighth Circuit; Judge   *
Melloy, Judge of the United States         *
Court of Appeals for the Eighth Circuit;   *
Eric H. Holder, Jr.,1 Attorney General  *
of the United States,                   *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: July 7, 2009
                                Filed: July 10, 2009
                                 ___________

Before MURPHY, RILEY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Larry Keeper (Keeper) appeals the district court’s2 28 U.S.C. § 1915A
preservice dismissal of his complaint, in which he contended the named defendants
participated in a conspiracy to discriminate against Keeper, to violate his equal
protection rights, and to deny him access to the courts in connection with legal
proceedings surrounding his career-offender sentence for a federal drug conviction.

      Having conducted careful de novo review, see Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam) (standard of review), we conclude that dismissal was
proper. Accordingly, we affirm. See 8th Cir. R. 47B.
                      _________________________________




      1
      Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation in the Eastern District of Missouri.

                                         -2-